DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/24/22.
Claims 1-10 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 10/21/20 and 8/14/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
Election/Restriction

Applicant has elected Group I, claims 1-10 in response to restriction requirement sent on 1/7/22.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenthal (U.S. Pub. No. 20140016922), in view of Geerds (U.S. Pub. No.  20200109813 A1).

Regarding to claim 1:

1. Greenthal teach a rotatable camera mount assembly comprising: (Greenthal Fig. 1 [0026] the shaft 12 comprises an elongate rod or shaft that is coupled to a coupling assembly or base 20. As used herein, shaft is not intended to be limited to a rod or the like. As used herein, shaft is intended to encompass any structure about which the body 14 or other structure for supporting the camera rotates or pivots)
a. a body defining a first surface, a second surface, and at least one sidewall extending therebetween; (Greenthal Fig. 10 shows [0068]the secondary camera mounting member 334 may be formed integral with the body 214 of the camera mount 210. Fig. 10 shows body 214 has top [first] surface, bottom [second] surface and side wall in between because body 214 is nearly cube shape)
b. a body attachment component, wherein the body attachment component defines a first surface, a second surface and at least one sidewall extending therebetween; (Greenthal Fig. 7A shows body attachment component 282B has a top [first] surface, bottom [second] surface and the thickness of 282B is side wall. Greenthal [0058] the stud 226 extends from a portion of the pivot-ball 286 that is exposed within 
the shaft extending at least between the second surface of the body and the first surface of the body attachment component, (Greenthal Fig. 7A Greenthal [0058] the stud 226 extends from a portion of the pivot-ball 286 that is exposed within the central aperture 284 of the second bracket 282B for connection to the shaft 212 of the camera coupling assembly 220. [0059] stop pin 65 associated with tail assembly 216 or the swing-weight assembly 218 but may be configured to include one or more of these components to aid dampening or restricting rotational movements of the body 214 with respect to the shaft 212)
thereby defining an axis of rotation extending between the body and the body attachment component, wherein the body is capable of being rotated with respect to the body attachment component; (Greenthal Fig. 1 [0035] the wing 43 is of a shape and form suitable to align the rotatable components of the mount 10 with a flow of air past the mount 10 when the mount 10 is mounted on a moving vehicle. The rotatable components may be referred to as the rotating mount assembly 48 and include the body 14, the camera mounting member 34, the tail assembly 16 and the swing-weight assembly 18 all of which rotate about or relative to the shaft 12 through the body 14. The rotating mount assembly 48 generally comprises the body 14 and the other structure mounted thereon that rotates about shaft 12)
a wind vane assembly including a pole and a flag, wherein the pole defines a first end and a second end, wherein the first end of the pole is mounted with respect to the first surface of the body and the pole extends in a direction opposite the second surface of the body; (Greenthal Fig. 1 [0034] the tail assembly 16 includes a pivot member 41, an arm or elongate member 42 [pole], and a stabilizing wing 43 [flag])
the pole is angled in a direction opposite the axis of rotation, such that the second end of the pole is further from the axis of rotation than the first end of the pole; (Greenthal Fig. 1 [0034] the tail assembly 16 includes a pivot member 41, an arm or elongate member 42 [pole], and a stabilizing wing 43 [flag]) the flag is mounted in close proximity with respect to the second end of the pole; (Greenthal Fig. 1 [0034] the tail assembly 16 includes a pivot member 41, an arm or elongate member 42 [pole], and a stabilizing wing 43 [flag]) 
the flag defines two angled portions tangentially positioned relative to the pole; and (Greenthal Fig. 7B 243 connected to a tubular shaft/pole. Attachment to the tubular pole can only be tangential as per basic geometry. Same algorithm is applicable for second angle or second flag. Greenthal Fig. 7C also shows two angled portion, because the flag is curved. Greenthal [0060] wing 243 is mounted on the upwardly angled segment 297 of the arm 242 near the distal end thereof. The wing 243 is preferably positioned by arm 242 in spaced relation above a camera 236 mounted on the camera-mounting member 234 so that the camera 236 does not block the flow of air across the stabilizing wing 243)
wherein the body defines at least one camera attachment feature capable of being engaged (Greenthal [0064] FIGS. 8-10, an alternative tail assembly 316 and a secondary camera-mounting member 334 are provided to allow reconfiguration of the camera mount 210. The alternative tail assembly 316 may be utilized and oriented such that the camera 236 generally faces rearward in the direction of the tail assembly 316 with at least one recording device; (Greenthal [0032] the camera 36 can comprise a still and/or video camera that employs film or digital image capture means as known in the art and can be disposed within a protective housing, as depicted in the drawings, or directly or indirectly coupled to the mount 10. For example, and not limitation, the camera 36 can be a camera from the GOPRO HERO series of cameras from Woodman Labs, Inc. of San Mateo, Calif., such as the HD HERO3. [0003] a camera mounting device designed to hold a camera for recording from moving vehicles that enables the camera to track various views)
wherein the body and the wind vane assembly are capable of being rotated in a direction of airflow traveling across the body and the wind vane assembly. (Greenthal Fig. 1 [0025] the camera mount 10 can be configured to use centrifugal forces to swing a camera 36 mounted thereon into a vehicle's turning path in much the same way a driver of the vehicle would look into the turn and to use the airflow over the tail assembly 16 to urge the camera mount 10 to rotate the camera 36 to point it back into the direction of travel of the vehicle. Greenthal [0038] The tail-brake mechanism 50 is actuated by an airflow producing a downward force on the tail assembly 18 that is sufficient to rotate the pivot member 41 in the second direction and to overcome the opposite force applied by the coil spring 51. Rotation of the pivot member 41 in the 

Greenthal do not explicitly teach c. wherein the body is mounted with respect to the body attachment component by a shaft.

However Geerds teach c. wherein the body is mounted with respect to the body attachment component by a shaft. (Geerds Fig. 1 [0015] Shaft 112 may form part of or otherwise be referred to as a camera-mounting member upon which a camera may be mounted. Shaft 112 be mounted directly to a camera or to an intermediate mounting element (e.g., further forming an extension of a camera-mounting member) such as via a tapped hole formed in the camera body or the intermediate mounting element. Pivot ball 186 includes curved exterior surfaces that form at least a portion of a sphere. An orientation of shaft 112 may be adjusted by loosening one or more of fasteners 183, moving shaft 112 to a desired orientation relative to base 180, and fasteners 183 may be retightened to secure the shaft at the desired orientation)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Greenthal, further incorporating Geerds in video/camera technology. One would be motivated to do so, to incorporate he body is mounted with respect to the body attachment component by a shaft. This functionality will improve efficiency.
Regarding to claim 2:

2. Greenthal teach the rotatable camera mount assembly according to claim 1, wherein the body attachment component is capable of being mounted with respect to a mounting base. (Greenthal [0043] FIG. 1, the coupling assembly or base 20 comprises any means useable to couple the camera mount 10 to a vehicle. For example, coupling assembly 20 may include one or more coupling elements, such as suction cups 71, magnets, or the like, and an adjustable frame or linkage 72 that couples to the shaft 12 of the camera mount 10)

Regarding to claim 3:

3. Greenthal teach the rotatable camera mount assembly according to claim 1, wherein the at least one camera attachment feature is configured such that a field of view of the at least one recording device is positioned in a direction opposite the direction of the airflow. (Greenthal FIG. 1, Fig. 7A, [0047] as the vehicle 73 is driven along a generally linear path, as depicted by arrow 75 in FIG. 4A, the airflow 74 passing the mount 10 resulting from the vehicular motion causes the tail assembly 16 to function similarly to a wind vane to align tail assembly 16 with the airflow direction and to thus point the camera 36 into the airflow which corresponds to the direction of travel 75)

Regarding to claim 4:

4. Greenthal teach the rotatable camera mount assembly according to claim 1, wherein the body defines two camera attachment features and is capable of being engaged with two recording devices. (Greenthal [0064] FIG. 10. The alternative tail assembly 316 may be used in combination with the secondary camera-mounting member 334 to allow the mounting of two cameras 236 and 336 on the camera mount 210)

Regarding to claim 5:

5. Greenthal teach the rotatable camera mount assembly according to claim 4, wherein a first of the two camera attachment features is configured such that a field of view of the first recording device is positioned in a direction at least substantially opposite the direction of the airflow and a second of the two camera attachment features is configured such that a field of view of the second recording device is positioned in a direction at least substantially with the direction of the airflow. (Greenthal [0064] FIG. 10. The alternative tail assembly 316 may be used in combination with the secondary camera-mounting member 334 to allow the mounting of two cameras 236 and 336 on the camera mount 210. Greenthal FIG. 1, Fig. 7A, [0047] as the vehicle 73 is driven along a generally linear path, as depicted by arrow 75 in FIG. 4A, the airflow 74 passing the mount 10 resulting from the vehicular motion causes the tail assembly 16 to function similarly to a wind vane to align tail 

Regarding to claim 6:

6. Greenthal teach the rotatable camera mount assembly according to claim 1, further comprising a spring mechanism mounted with respect to the shaft between the body and the body attachment component. (Greenthal FIG. 1 [0036] to dampen and/or restrict rotational movement of the body 14 about the shaft 12. A tail-brake mechanism 50 employs a coil spring 51 disposed on the threaded rod 46 of the swing-weight assembly 18 and compressed between a thumbnut 52 or other fastener and a flanged sleeve 55 slidably mounted on the threaded rod 46. The coil spring 51 presses the flanged sleeve 55 against the upper end of the pivot member 41 to rotate the pivot member 41 in a first direction about the coupling with the tail-mount portion 40 and in particular rotates the upper end of the pivot member 41 towards the body 14)

Regarding to claim 7:

7. Greenthal teach the rotatable camera mount assembly according to claim 6, wherein the body and the body attachment component are capable of at least partially compressing the spring mechanism. (Greenthal FIG. 1 [0039] The amount of force required to activate the tail-brake mechanism 50 is adjustable by adjusting the 

Regarding to claim 10:

10. Greenthal teach the rotatable camera mount assembly according to claim 1, wherein the flag is fabricated from a single piece of material and curved over the pole to define the two angled portions. (Greenthal Fig. 7B-7C also shows two angled portion, because the flag is curved)

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenthal (U.S. Pub. No. 20140016922), in view of Geerds (U.S. Pub. No.  20200109813 A1), further in view of Liao (U.S. Pub. No. 20210156509 A1).

Regarding to claim 8:

8. Greenthal teach the rotatable camera mount assembly according to claim 1, Greenthal do not explicitly teach wherein the two angled portions of the flag define an internal angle range between about 25 degrees and about 35 degrees.

However Liao teach wherein the two angled portions of the flag define an internal angle range between about 25 degrees and about 35 degrees. (Liao [0063] FIG. 1, the holding handle 3 according to the present invention may be pivotally connected to 

The motivation for combining Greenthal and Geerds as set forth in claim 1 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Greenthal, further incorporating Geerds and Liao in video/camera technology. One would be motivated to do so, to incorporate wherein the two angled portions of the flag define an internal angle range between about 25 degrees and about 35 degrees. This functionality will improve accuracy.

Regarding to claim 9:

9. Greenthal teach the rotatable camera mount assembly according to claim 1, Greenthal do not explicitly teach wherein the pole defines an angle range between about 105 degrees and about 115 degrees relative to the axis of rotation.

wherein the pole defines an angle range between about 105 degrees and about 115 degrees relative to the axis of rotation. (Liao [0063] FIG. 1, the holding handle 3 according to the present invention may be pivotally connected to the second end 22 of the second frame part 2 about the axis A2 of the second frame part 2 via a first pivot mechanism disposed between the holding handle 3 and the second frame part 2, thereby allowing a user to adjust the angle of the holding handle 3 relative to the first frame part 1. This, in turn, allows the user to flexibly adjust the form of the Frame assembly according to the actual application environment to ensure that the stabilizer is ergonomically operated (variations on the form of the Frame assembly will be described in detail below in connection with FIGS. 7-10). Same algorithm is applicable to adjust to any angle)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482